UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 Item 1. Schedule of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) Franklin All Cap Value Fund Shares Value Common Stocks 88.6% Aerospace & Defense 2.8% AAR Corp. 56,407 $ 1,520,169 Automobiles & Components 2.6% Gentex Corp. 19,000 305,520 Johnson Controls Inc. 3,000 136,680 Spartan Motors Inc. 213,800 949,272 1,391,472 Banks 5.3% EverBank Financial Corp. 48,100 959,114 KeyCorp 48,700 722,708 U.S. Bancorp 26,200 1,184,502 2,866,324 Building Products 11.8% a Gibraltar Industries Inc. 145,000 2,775,300 Griffon Corp. 60,000 1,034,400 Insteel Industries Inc. 67,000 1,094,780 Universal Forest Products Inc. 23,500 1,492,250 6,396,730 Commercial & Professional Services 1.0% a Huron Consulting Group Inc. 4,000 305,880 McGrath RentCorp 8,700 220,632 526,512 Consumer Durables & Apparel 6.7% a BRP Inc. (Canada) 63,700 1,371,018 Coach Inc. 500 15,600 a Crocs Inc. 57,900 910,767 a Helen of Troy Ltd. 900 79,002 La-Z-Boy Inc. 30,000 762,000 Mattel Inc. 20,000 464,200 3,602,587 Electrical Equipment 2.4% Eaton Corp. PLC 1,000 60,580 Encore Wire Corp. 4,400 151,052 Regal Beloit Corp. 16,000 1,110,880 1,322,512 Energy 5.9% Apache Corp. 1,000 45,860 Baker Hughes Inc. 3,000 174,450 Bristow Group Inc. 9,000 405,450 California Resources Corp. 3,000 12,690 Denbury Resources Inc. 1,000 3,940 Hunting PLC (United Kingdom) 60,000 481,052 a Natural Gas Services Group Inc. 3,000 60,360 Occidental Petroleum Corp. 1,000 70,200 a PHI Inc. 35,700 1,061,718 a PHI Inc., non-voting 21,000 582,330 Rowan Cos. PLC 5,100 87,873 a Unit Corp. 10,000 197,300 3,183,223 Food & Staples Retailing 2.5% Wal-Mart Stores Inc. 18,900 1,360,422 Food, Beverage & Tobacco 8.8% GrainCorp Ltd. (Australia) 55,000 359,031 The Kraft Heinz Co. 7,233 574,807 Maple Leaf Foods Inc. (Canada) 91,000 1,578,706 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) a Omega Protein Corp. PepsiCo Inc. Health Care Equipment & Services 3.0% Becton Dickinson and Co. STERIS Corp. Household & Personal Products 2.0% The Procter & Gamble Co. Insurance 1.2% The Allstate Corp. Prudential Financial Inc. Machinery 3.9% John Bean Technologies Corp. Miller Industries Inc. a Wabash National Corp. Xylem Inc. Materials 9.9% Albemarle Corp. Alcoa Inc. Allegheny Technologies Inc. Axiall Corp. Carpenter Technology Corp. H.B. Fuller Co. Kaiser Aluminum Corp. Minerals Technologies Inc. Sensient Technologies Corp. Stepan Co. Pharmaceuticals, Biotechnology & Life Sciences 7.1% Gerresheimer AG (Germany) Johnson & Johnson Sanofi, ADR (France) Real Estate 1.5% Excel Trust Inc. LTC Properties Inc. Retailing 3.6% The Men's Wearhouse Inc. a The Pep Boys - Manny, Moe & Jack Target Corp. Semiconductors & Semiconductor Equipment 1.6% Microchip Technology Inc. MKS Instruments Inc. Technology Hardware & Equipment 1.0% Corning Inc. Telecommunication Services 2.7% a Orbcomm Inc. Utilities 1.3% The Laclede Group Inc. Total Common Stocks (Cost $41,766,145) Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Principal Amount Corporate Bonds (Cost $289,428) 0.6% Energy 0.6% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 299,000 287,040 Total Investments before Short Term Investments (Cost $42,055,573) 48,197,300 Short Term Investments (Cost $5,627,443) 10.4% Shares Money Market Funds 10.4% a,b Institutional Fiduciary Trust Money Market Portfolio 5,627,443 5,627,443 Total Investments (Cost $47,683,016) 99.6% 53,824,743 Other Assets, less Liabilities 0.4% 237,860 Net Assets 100.0% $ 54,062,603 a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 91.0% Banks 12.1% Citigroup Inc. 769,000 $ 44,955,739 a Citizens Financial Group Inc. 880,000 22,941,600 Comerica Inc. 631,000 29,928,330 Farmers & Merchants Bank of Long Beach 1,475 9,218,750 KeyCorp 2,150,000 31,906,000 Regions Financial Corp. 300,000 3,117,000 142,067,419 Capital Goods 2.9% b Chart Industries Inc. 90,000 2,457,000 Encore Wire Corp. 535,000 18,366,550 Mueller Industries Inc. 396,000 12,818,520 33,642,070 Commercial & Professional Services 2.4% b Acco Brands Corp. 435,000 3,558,300 Heidrick & Struggles International Inc. 205,600 4,496,472 Kelly Services Inc., A 1,145,000 17,106,300 Tetra Tech Inc. 117,000 3,116,880 28,277,952 Consumer Durables & Apparel 1.3% b LeapFrog Enterprises Inc. 1,787,900 1,678,480 M.D.C. Holdings Inc. 457,000 13,646,020 15,324,500 Consumer Services 4.8% Royal Caribbean Cruises Ltd. 132,000 11,860,200 b Ruby Tuesday Inc. 3,089,000 22,673,260 Vail Resorts Inc. 195,500 21,444,395 55,977,855 Energy 10.3% Apache Corp. 333,000 15,271,380 Chevron Corp. 63,000 5,574,240 b Cloud Peak Energy Inc. 2,956,000 9,400,080 Devon Energy Corp. 524,600 25,925,732 Ensco PLC, A 487,000 8,074,460 b McDermott International Inc. 1,155,000 5,082,000 Occidental Petroleum Corp. 166,000 11,653,200 b PHI Inc. 77,500 2,304,850 b PHI Inc., non-voting 390,000 10,814,700 QEP Resources Inc. 407,000 5,649,160 Rowan Cos. PLC 884,000 15,231,320 Superior Energy Services Inc. 300,000 5,100,000 120,081,122 Food, Beverage & Tobacco 6.5% Archer-Daniels-Midland Co. 375,000 17,782,500 Bunge Ltd. 305,100 24,362,235 Fresh Del Monte Produce Inc. 541,000 21,380,320 GrainCorp Ltd. (Australia) 1,999,000 13,049,132 76,574,187 Health Care Equipment & Services 1.1% Invacare Corp. 342,000 5,831,100 National Healthcare Corp. 105,000 6,636,000 12,467,100 Life & Health Insurance 12.2% E-L Financial Corp. Ltd. (Canada) 55,000 30,277,544 MetLife Inc. 495,300 27,608,022 National Western Life Insurance Co., A 102,500 24,701,475 Prudential Financial Inc. 297,000 26,242,920 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) StanCorp Financial Group Inc. 297,000 33,863,940 142,693,901 Materials 5.7% Alcoa Inc. 1,473,831 14,546,707 Allegheny Technologies Inc. 535,000 11,406,200 Ashland Inc. 51,000 5,830,320 Axiall Corp. 90,000 2,648,700 Domtar Corp. 220,000 8,945,200 b Intrepid Potash Inc. 2,460,000 21,008,400 Materion Corp. 85,000 2,601,000 66,986,527 Media 1.3% b News Corp., B 857,000 12,229,390 Time Inc. 137,000 3,057,840 15,287,230 Multi-line Insurance 5.0% American National Insurance Co. 91,000 9,732,450 Assurant Inc. 215,000 16,039,000 HCC Insurance Holdings Inc. 420,000 32,407,200 58,178,650 Pharmaceuticals, Biotechnology & Life Sciences 1.6% b Bio-Rad Laboratories Inc., A 122,021 18,393,446 Property & Casualty Insurance 5.0% The Chubb Corp. 197,000 24,493,010 Selective Insurance Group Inc. 465,000 14,326,650 The Travelers Cos. Inc. 190,600 20,226,472 59,046,132 Real Estate 0.7% b,c Trinity Place Holdings Inc. 1,200,000 8,220,000 Retailing 1.0% Haverty Furniture Cos. Inc. 505,000 11,200,900 Semiconductors & Semiconductor Equipment 6.2% Brooks Automation Inc. 603,000 6,361,650 b First Solar Inc. 482,000 21,352,600 MKS Instruments Inc. 666,000 23,643,000 b Photronics Inc. 2,625,000 21,656,250 73,013,500 Technology Hardware & Equipment 5.9% Corning Inc. 2,255,000 42,123,400 b Fabrinet (Thailand) 655,000 12,156,800 b Ingram Micro Inc., A 548,000 14,922,040 69,202,240 Telecommunication Services 2.2% b Iridium Communications Inc. 1,975,883 14,661,052 b Orbcomm Inc. 1,750,000 10,780,000 25,441,052 Utilities 2.8% Eversource Energy 136,000 6,761,920 Great Plains Energy Inc. 253,000 6,605,830 IDACORP Inc. 134,000 8,322,740 PNM Resources Inc. 249,000 6,568,620 Westar Energy Inc. 130,000 4,894,500 33,153,610 Total Common Stocks (Cost $823,092,254) 1,065,229,393 Convertible Preferred Stocks (Cost $4,915,625) 0.5% Telecommunication Services 0.5% Iridium Communications Inc., 6.75%, cvt., pfd., B 20,000 5,800,000 Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Escrows and Litigation Trusts (Cost $ — ) 0.1% b,d,e KGen Power Liquidating Trust, Contingent Distribution 2,800,000 964,043 Total Investments before Short Term Investments (Cost $828,007,879) 1,071,993,436 Short Term Investments 8.5% Money Market Funds (Cost $99,625,469) 8.5% b,f Institutional Fiduciary Trust Money Market Portfolio 99,625,469 99,625,469 Total Investments (Cost $927,633,348) 100.1% 1,171,618,905 Other Assets, less Liabilities ( ) % (719,279 ) Net Assets 100.0% $ 1,170,899,626 † Rounds to less than 0.1% of net assets. a A portion or all of the security purchased on a delayed delivery basis. b Non-income producing. c See Note 5 regarding holdings of 5% voting securities. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. e Security has been deemed illiquid because it may not be able to be sold within seven days. f Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) Franklin Large Cap Value Fund Shares Value Common Stocks 97.1% Automobiles & Components 2.8% BorgWarner Inc. 51,000 $ 2,535,210 Johnson Controls Inc. 78,500 3,576,460 6,111,670 Banks 10.1% Bank of America Corp. 136,000 2,431,680 BB&T Corp. 69,000 2,778,630 Citigroup Inc. 68,000 3,975,280 Comerica Inc. 70,000 3,320,100 KeyCorp 246,000 3,650,640 Regions Financial Corp. 250,000 2,597,500 U.S. Bancorp 71,000 3,209,910 21,963,740 Capital Goods 12.0% Dover Corp. 34,500 2,210,415 Eaton Corp. PLC 55,000 3,331,900 General Dynamics Corp. 26,000 3,876,860 General Electric Co. 83,500 2,179,350 Illinois Tool Works Inc. 28,000 2,505,160 Parker Hannifin Corp. 27,000 3,044,250 Pentair PLC (United Kingdom) 46,000 2,797,260 Rockwell Automation Inc. 15,000 1,751,700 Stanley Black & Decker Inc. 22,000 2,320,780 United Technologies Corp. 20,500 2,056,355 26,074,030 Consumer Durables & Apparel 2.6% NIKE Inc., B 32,400 3,733,128 Ralph Lauren Corp. 15,000 1,888,350 5,621,478 Diversified Financials 5.3% a Berkshire Hathaway Inc., A 8 1,712,000 Capital One Financial Corp. 20,456 1,663,073 Discover Financial Services 47,000 2,623,070 Northern Trust Corp. 27,000 2,065,230 State Street Corp. 45,000 3,445,200 11,508,573 Energy 9.5% Apache Corp. 19,400 889,684 Baker Hughes Inc. 37,200 2,163,180 California Resources Corp. 9,000 38,070 Chevron Corp. 20,000 1,769,600 ConocoPhillips 21,500 1,082,310 Denbury Resources Inc. 168,000 661,920 Devon Energy Corp. 27,000 1,334,340 Ensco PLC, A 56,000 928,480 Exxon Mobil Corp. 29,000 2,297,090 HollyFrontier Corp. 57,000 2,750,820 Occidental Petroleum Corp. 17,500 1,228,500 Phillips 66 19,250 1,530,375 Schlumberger Ltd. 23,000 1,904,860 Valero Energy Corp. 32,000 2,099,200 20,678,429 Food & Staples Retailing 1.9% CVS Health Corp. 37,000 4,161,390 Food, Beverage & Tobacco 2.8% Archer-Daniels-Midland Co. 65,000 3,082,300 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Bunge Ltd. Health Care Equipment & Services 3.6% Abbott Laboratories Becton, Dickinson and Co. Medtronic PLC Household & Personal Products 0.7% The Procter & Gamble Co. Insurance 10.5% Aflac Inc. The Allstate Corp. The Chubb Corp. MetLife Inc. Principal Financial Group Inc. Prudential Financial Inc. The Travelers Cos. Inc. Materials 7.2% Air Products and Chemicals Inc. Albemarle Corp. Alcoa Inc. FMC Corp. The Mosaic Co. Nucor Corp. Praxair Inc. Pharmaceuticals, Biotechnology & Life Sciences 7.7% Gilead Sciences Inc. Merck & Co. Inc. Pfizer Inc. Roche Holding AG, ADR (Switzerland) Sanofi, ADR (France) Teva Pharmaceutical Industries Ltd., ADR (Israel) Retailing 4.6% The Home Depot Inc. Nordstrom Inc. Target Corp. Semiconductors & Semiconductor Equipment 2.6% a First Solar Inc. Maxim Integrated Products Inc. Microchip Technology Inc. Software & Services 4.1% International Business Machines Corp. Microsoft Corp. a Teradata Corp. Xerox Corp. Technology Hardware & Equipment 7.3% Cisco Systems Inc. Corning Inc. EMC Corp. QUALCOMM Inc. SanDisk Corp. TE Connectivity Ltd. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Western Digital Corp. Transportation 1.3% American Airlines Group Inc. Norfolk Southern Corp. Utilities 0.5% Exelon Corp. Total Common Stocks (Cost $154,548,797) Short Term Investments (Cost $6,320,376) 2.9% Money Market Funds 2.9% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $160,869,173) 100.0% Other Assets, less Liabilities ( ) %  ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 95.9% Aerospace & Defense 3.4% a Ducommun Inc. 269,042 $ 6,443,556 a Sparton Corp. 260,211 6,208,635 12,652,191 Automobiles & Components 1.8% Spartan Motors Inc. 1,500,000 6,660,000 Banks 11.0% Bar Harbor Bankshares 224,000 7,683,200 Citizens Community Bancorp Inc. 128,700 1,172,457 County Bancorp Inc. 50,000 920,250 First Defiance Financial Corp. 193,000 7,420,850 Investar Holding Corp. 200,000 3,098,000 MidSouth Bancorp Inc. 225,000 3,138,750 b Northeast Bancorp 459,500 4,742,040 Old Line Bancshares Inc. 94,145 1,489,374 Peoples Financial Services Corp. 87,543 3,438,689 Southern Missouri Bancorp Inc. 140,000 2,643,200 WSFS Financial Corp. 170,000 4,880,700 40,627,510 Building Products 5.2% Burnham Holdings Inc., A 219,000 4,002,225 a,b Continental Materials Corp. 129,700 1,942,257 a Gibraltar Industries Inc. 510,000 9,761,400 Griffon Corp. 100,000 1,724,000 Insteel Industries Inc. 119,723 1,956,274 19,386,156 Commercial & Professional Services 4.0% Ecology and Environment Inc., A 144,000 1,628,640 Healthcare Services Group Inc. 350,000 12,218,500 Kelly Services Inc., A 60,100 897,894 14,745,034 Construction & Engineering 2.6% a Northwest Pipe Co. 155,600 2,808,580 a Orion Marine Group Inc. 310,000 2,244,400 a,b Sterling Construction Co. 963,400 4,518,346 9,571,326 Consumer Durables & Apparel 4.5% a,b Delta Apparel Inc. 780,000 9,586,200 a The Dixie Group Inc. 120,989 1,186,902 Flexsteel Industries Inc. 120,000 4,790,400 a LeapFrog Enterprises Inc. 750,000 704,100 a P & F Industries Inc., A 40,000 343,600 16,611,202 Consumer Services 5.1% Frisch's Restaurants Inc. 177,304 5,975,145 a,b Full House Resorts Inc. 1,600,000 2,512,000 a Lakes Entertainment Inc. 119,520 1,090,022 a Ruby Tuesday Inc. 1,260,000 9,248,400 18,825,567 Diversified Financials 0.9% KCAP Financial Inc. 674,150 3,485,356 Electrical Equipment 1.2% Global Power Equipment Group Inc. 675,000 4,556,250 Energy 8.8% Ardmore Shipping Corp. (Ireland) 365,000 4,796,100 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) a Cloud Peak Energy Inc. a Magellan Petroleum Corp. a Natural Gas Services Group Inc. a Parker Drilling Co. a PHI Inc. a PHI Inc., non-voting a Renewable Energy Group Inc. Tesco Corp. Food & Staples Retailing 1.8% Village Super Market Inc., A Food, Beverage & Tobacco 9.9% John B. Sanfilippo & Son Inc. a Omega Protein Corp. a Seneca Foods Corp., A a Seneca Foods Corp., B Industrial Conglomerates 0.0%  a,c Smith Investment Co. LLC Insurance 4.1% a,b ACMAT Corp., A Baldwin & Lyons Inc., B a Global Indemnity PLC, A a Hallmark Financial Services Inc. Machinery 10.7% Alamo Group Inc. b Hardinge Inc. b Hurco Cos. Inc. a Lydall Inc. Miller Industries Inc. Materials 5.3% d Central Steel and Wire Co. Friedman Industries Inc. a Mercer International Inc. The Monarch Cement Co. Olympic Steel Inc. a Universal Stainless & Alloy Products Inc. Real Estate 1.8% a,c Allen Organ Co. (LandCo. Holdings) Arbor Realty Trust Inc. a Bresler & Reiner Inc. Griffin Industrial Realty Inc. a,b Origen Financial Inc. Retailing 6.3% Caleres Inc. Fred's Inc. Haverty Furniture Cos. Inc. Shoe Carnival Inc. Semiconductors & Semiconductor Equipment 1.0% a Photronics Inc. Technology Hardware & Equipment 1.4% a Key Tronic Corp. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) a Kimball Electronics Inc. 100,725 1,350,722 5,354,722 Telecommunication Services 3.8% a Alaska Communications Systems Group Inc. 1,100,000 2,376,000 Atlantic Tele-Network Inc. 66,000 4,668,840 a Hawaiian Telcom Holdco Inc. 225,000 5,602,500 North State Telecommunications Corp., B 21,757 1,359,813 14,007,153 Transportation 1.3% International Shipholding Corp. 345,000 1,728,450 Providence and Worcester Railroad Co. 190,000 3,230,000 4,958,450 Total Common Stocks (Cost $239,785,379) 355,895,960 Short Term Investments (Cost $15,333,720) 4.1% Money Market Funds 4.1% a,e Institutional Fiduciary Trust Money Market Portfolio 15,333,720 15,333,720 Total Investments (Cost $255,119,099) 100.0% 371,229,680 Other Assets, less Liabilities ( ) % † (103,029 ) Net Assets 100.0% $ 371,126,651 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 4 regarding restricted securities. d At July 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 97.6% Automobiles & Components 1.3% BorgWarner Inc. 7,400 $ 367,854 Harley-Davidson Inc. 30,900 1,801,470 2,169,324 Banks 5.1% Comerica Inc. 60,900 2,888,487 KeyCorp 201,500 2,990,260 Regions Financial Corp. 239,600 2,489,444 8,368,191 Capital Goods 8.5% BWX Technologies Inc. 29,100 714,696 Carlisle Cos. Inc. 13,400 1,356,884 Dover Corp. 6,800 435,676 Fortune Brands Home & Security Inc. 27,000 1,289,250 Hillenbrand Inc. 24,500 694,820 ITT Corp. 29,700 1,128,600 KBR Inc. 25,000 436,750 L-3 Communications Holdings Inc. 14,400 1,662,624 a MRC Global Inc. 15,000 192,750 Owens Corning Inc. 24,674 1,106,629 Pentair PLC (United Kingdom) 7,800 474,318 Regal Beloit Corp. 32,400 2,249,532 Rockwell Automation Inc. 700 81,746 Stanley Black & Decker Inc. 800 84,392 W.W. Grainger Inc. 1,900 434,549 a WABCO Holdings Inc. 4,000 493,880 Xylem Inc. 30,600 1,056,618 13,893,714 Commercial & Professional Services 1.5% Robert Half International Inc. 15,300 841,959 Towers Watson & Co. 12,200 1,546,716 2,388,675 Consumer Durables & Apparel 2.8% Coach Inc. 37,800 1,179,360 Hasbro Inc. 15,300 1,204,722 Pulte Group Inc. 65,200 1,350,944 Ralph Lauren Corp. 6,000 755,340 4,490,366 Diversified Financials 5.4% KKR & Co., LP (Units) 100,800 2,409,120 Northern Trust Corp. 49,200 3,763,308 Raymond James Financial Inc. 45,300 2,672,700 8,845,128 Energy 8.6% Cabot Oil & Gas Corp., A 30,500 797,880 a Cameron International Corp. 11,600 585,336 Cimarex Energy Co. 7,200 749,664 a Concho Resources Inc. 15,100 1,609,056 a Diamondback Energy Inc. 23,600 1,588,280 EnCana Corp. (Canada) 12,600 95,634 EQT Corp. 15,100 1,160,435 a FMC Technologies Inc. 12,000 393,120 Helmerich & Payne Inc. 12,000 692,880 HollyFrontier Corp. 32,700 1,578,102 Marathon Oil Corp. 31,500 661,815 Murphy Oil Corp. 11,900 390,201 National Oilwell Varco Inc. 17,100 720,423 Noble Energy Inc. 18,800 662,324 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Pioneer Natural Resources Co. Range Resources Corp. Rowan Cos. PLC Superior Energy Services Inc. Food, Beverage & Tobacco 1.1% Bunge Ltd. Ingredion Inc. Health Care Equipment & Services 6.6% a Community Health Systems Inc. DENTSPLY International Inc. Hill-Rom Holdings Inc. a Laboratory Corp. of America Holdings a LifePoint Health Inc. a Mednax Inc. ResMed Inc. Zimmer Biomet Holdings Inc. Insurance 7.6% Arthur J. Gallagher & Co. a Genworth Financial Inc., A Principal Financial Group Inc. The Progressive Corp. RenaissanceRe Holdings Ltd. W. R. Berkley Corp. Materials 8.2% Albemarle Corp. Alcoa Inc. Ashland Inc. Axiall Corp. Celanese Corp., A Domtar Corp. a Intrepid Potash Inc. The Mosaic Co. Nucor Corp. a WestRock Co. Media 1.2% John Wiley & Sons Inc., A Pharmaceuticals, Biotechnology & Life Sciences 2.4% Agilent Technologies Inc. a Bio-Rad Laboratories Inc., A Perrigo Co. PLC Real Estate 10.8% Alexandria Real Estate Equities Inc. American Campus Communities Inc. Boston Properties Inc. DDR Corp. Equity Lifestyle Properties Inc. Host Hotels & Resorts Inc. Liberty Property Trust Prologis Inc. a Realogy Holdings Corp. Retailing 4.6% Best Buy Co. Inc. Big Lots Inc. Chico's FAS Inc. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) DSW Inc., A 36,200 1,177,224 b GameStop Corp., A 19,500 894,075 The Gap Inc. 24,500 893,760 Staples Inc. 50,700 745,797 7,425,158 Semiconductors & Semiconductor Equipment 3.3% a First Solar Inc. 15,300 677,790 KLA-Tencor Corp. 15,500 822,275 Maxim Integrated Products Inc. 18,200 619,528 Microchip Technology Inc. 18,800 805,392 NVIDIA Corp. 60,400 1,204,980 Teradyne Inc. 61,300 1,180,638 5,310,603 Software & Services 4.9% Amdocs Ltd. 29,900 1,753,635 a Cadence Design Systems Inc. 58,600 1,228,842 Leidos Holdings Inc. 28,125 1,147,500 Science Applications International Corp. 16,071 862,691 Symantec Corp. 10,000 227,400 a Teradata Corp. 28,700 1,065,057 Total System Services Inc. 23,700 1,095,414 Xerox Corp. 61,500 677,730 8,058,269 Technology Hardware & Equipment 3.2% Corning Inc. 63,100 1,178,708 a Keysight Technologies Inc. 45,450 1,388,043 a Knowles Corp. 30,700 584,835 SanDisk Corp. 20,100 1,211,829 Western Digital Corp. 10,500 903,630 5,267,045 Telecommunication Services 0.5% CenturyLink Inc. 13,100 374,660 a Level 3 Communications Inc. 7,700 388,850 763,510 Transportation 1.1% Alaska Air Group Inc. 12,000 909,000 J.B. Hunt Transport Services Inc. 9,900 832,788 1,741,788 Utilities 8.9% a Calpine Corp. 112,100 2,051,430 CMS Energy Corp. 56,500 1,935,690 DTE Energy Co. 31,700 2,550,582 Eversource Energy 49,700 2,471,084 ITC Holdings Corp. 96,600 3,263,148 Sempra Energy 22,800 2,320,584 14,592,518 Total Common Stocks and Other Equity Interests (Cost $140,560,962) 159,297,285 Short Term Investments 2.4% Money Market Funds (Cost $3,395,670) 2.1% a,c Institutional Fiduciary Trust Money Market Portfolio 3,395,670 3,395,670 Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Principal Amount Investments from Cash Collateral Received for Loaned Securities 0.3% Repurchase Agreements (Cost $439,470) 0.3% d Joint Repurchase Agreement, 0.14%, 8/03/15, (Maturity Value $439,475) Nomura Securities International Inc. Collateralized by U.S. Treasury Bonds, 7.25%, 5/15/16; U.S. Treasury Bonds, Index Linked, 0.125%, 4/15/20 - 2/15/45; U.S. Treasury Notes, 0.875%, 1/31/18; U.S. Treasury Notes, Index Linked, 0.125% - 2.125%, 4/15/17 - 7/15/21; and U.S. Treasury Strips, 2/15/16 - 5/15/45 (valued at $448,259) $ 439,470 439,470 Total Investments (Cost $144,396,102) 100.0% 163,132,425 Other Assets, less Liabilities 0.0% † 60,255 Net Assets 100.0% $ 163,192,680 † Rounds to less than 0.1% of net assets. a Non-income producing. b A portion or all of the security is on loan at July 31, 2015. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. d Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At July 31, 2015, all repurchase agreements had been entered into on that date. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 93.2% Aerospace & Defense 1.9% AAR Corp. 1,707,500 $ 46,017,125 Automobiles & Components 4.1% Drew Industries Inc. 501,200 29,400,392 Gentex Corp. 1,659,800 26,689,584 Thor Industries Inc. 546,200 30,521,656 Winnebago Industries Inc. 580,800 12,969,264 99,580,896 Banks 3.5% Chemical Financial Corp. 699,155 23,037,157 EverBank Financial Corp. 2,113,300 42,139,202 Peoples Bancorp Inc. 421,800 8,874,672 TrustCo Bank Corp. NY 1,532,600 9,548,098 83,599,129 Building Products 4.6% a Gibraltar Industries Inc. 1,160,400 22,210,056 Griffon Corp. 276,900 4,773,756 Simpson Manufacturing Co. Inc. 707,400 25,339,068 Universal Forest Products Inc. 906,800 57,581,800 109,904,680 Commercial & Professional Services 2.9% a Huron Consulting Group Inc. 173,600 13,275,192 McGrath RentCorp 790,500 20,047,080 MSA Safety Inc. 699,700 36,139,505 69,461,777 Construction & Engineering 3.7% EMCOR Group Inc. 1,131,100 54,100,513 Granite Construction Inc. 1,048,370 35,665,548 89,766,061 Consumer Durables & Apparel 6.6% a BRP Inc. (Canada) 1,436,100 30,909,255 Brunswick Corp. 354,300 18,809,787 a Crocs Inc. 1,873,500 29,470,155 a Helen of Troy Ltd. 38,100 3,344,418 b Hooker Furniture Corp. 582,900 14,543,355 La-Z-Boy Inc. 1,595,400 40,523,160 a M/I Homes Inc. 875,400 21,955,032 159,555,162 Electrical Equipment 4.4% EnerSys 561,700 35,078,165 Franklin Electric Co. Inc. 559,700 16,152,942 Powell Industries Inc. 71,400 2,130,576 Regal Beloit Corp. 746,500 51,829,495 105,191,178 Energy 4.0% Bristow Group Inc. 425,200 19,155,260 Energen Corp. 314,000 17,332,800 a Helix Energy Solutions Group Inc. 871,200 7,291,944 Hunting PLC (United Kingdom) 1,866,500 14,964,724 a Oil States International Inc. 568,800 17,126,568 a Unit Corp. 1,014,400 20,014,112 95,885,408 Food, Beverage & Tobacco 3.1% GrainCorp Ltd. (Australia) 2,675,000 17,461,945 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) Maple Leaf Foods Inc. (Canada) 3,243,800 56,274,808 73,736,753 Health Care Equipment & Services 5.5% Hill-Rom Holdings Inc. 574,200 32,172,426 Invacare Corp. 654,300 11,155,815 STERIS Corp. 706,100 48,812,693 Teleflex Inc. 297,000 39,795,030 131,935,964 Industrial Conglomerates 1.9% Carlisle Cos. Inc. 458,000 46,377,080 Insurance 11.8% Arthur J. Gallagher & Co. 304,400 14,437,692 Aspen Insurance Holdings Ltd. 944,400 45,416,196 The Hanover Insurance Group Inc. 545,600 44,111,760 HCC Insurance Holdings Inc. 235,300 18,155,748 Montpelier Re Holdings Ltd. 430,800 18,373,620 Old Republic International Corp. 1,820,000 30,448,600 StanCorp Financial Group Inc. 743,900 84,819,478 Validus Holdings Ltd. 585,411 27,133,800 282,896,894 Machinery 6.5% Astec Industries Inc. 1,117,500 43,928,925 EnPro Industries Inc. 47,400 2,402,232 Hillenbrand Inc. 643,200 18,241,152 Kennametal Inc. 68,200 2,161,258 c Lindsay Corp. 232,900 19,533,323 Mueller Industries Inc. 1,198,500 38,795,445 a Wabash National Corp. 1,952,400 26,825,976 Watts Water Technologies Inc., A 80,000 4,436,800 156,325,111 Materials 13.2% A. Schulman Inc. 1,011,440 37,655,911 Allegheny Technologies Inc. 428,700 9,139,884 AptarGroup Inc. 84,600 5,735,034 Axiall Corp. 1,750,500 51,517,215 Carpenter Technology Corp. 774,900 29,089,746 H.B. Fuller Co. 1,188,500 47,611,310 Minerals Technologies Inc. 564,500 36,551,375 RPM International Inc. 496,500 23,270,955 Sensient Technologies Corp. 767,700 52,503,003 Stepan Co. 508,500 24,921,585 317,996,018 Pharmaceuticals, Biotechnology & Life Sciences 2.1% Gerresheimer AG (Germany) 696,300 51,176,163 Real Estate 2.2% Excel Trust Inc. 918,800 14,553,792 LTC Properties Inc. 857,700 37,627,299 52,181,091 Retailing 6.8% Caleres Inc. 651,900 21,538,776 The Cato Corp., A 544,800 20,925,768 a Genesco Inc. 281,300 18,197,297 Group 1 Automotive Inc. 287,400 27,869,178 The Men's Wearhouse Inc. 664,800 39,568,896 a The Pep Boys - Manny, Moe & Jack 2,343,300 27,768,105 a West Marine Inc. 815,200 7,402,016 163,270,036 Semiconductors & Semiconductor Equipment 1.2% Cohu Inc. 1,000,000 9,910,000 Franklin Value Investors Trust Statement of Investments, July 31, 2015 (unaudited) (continued) MKS Instruments Inc. 537,100 19,067,050 28,977,050 Technology Hardware & Equipment 1.5% a Ingram Micro Inc., A 708,400 19,289,732 a Rofin-Sinar Technologies Inc. 713,000 17,782,220 37,071,952 Utilities 1.7% The Laclede Group Inc. 743,400 40,225,374 Total Common Stocks (Cost $1,705,064,180) 2,241,130,902 Principal Amount Corporate Bonds (Cost $13,481,151) 0.6% Energy 0.6% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 13,927,000 13,369,920 Total Investments before Short Term Investments (Cost $1,718,545,331) 2,254,500,822 Shares Short Term Investments 6.4% Money Market Funds (Cost $135,937,650) 5.6% a,d Institutional Fiduciary Trust Money Market Portfolio 135,937,650 135,937,650 Investments from Cash Collateral Received for Loaned Securities 0.8% Money Market Funds (Cost $12,250,000) 0.5% a,d Institutional Fiduciary Trust Money Market Portfolio 12,250,000 12,250,000 Principal Amount e Repurchase Agreements 0.3% Joint Repurchase Agreement, 0.14%, 8/03/15, (Maturity Value $4,674,212) Nomura Securities International Inc. Collateralized by U.S. Treasury Bonds, 7.25%, 5/15/16; U.S. Treasury Bonds, Index Linked, 0.75% - 2.125%, 2/15/41 - 2/15/45; U.S. Treasury Notes, 0.875%, 1/31/18; U.S. Treasury Notes, Index Linked, 0.125% - 2.125%, 4/15/17 - 1/15/25; and U.S. Treasury Strips, 2/15/16 - 5/15/45 (valued at $4,767,641) $ 4,674,157 4,674,157 Joint Repurchase Agreement, 0.15%, 8/03/15, (Maturity Value $2,756,512) RBS Securities Inc. Collateralized by U.S. Treasury Bonds, 3.625%, 2/15/44; and U.S. Treasury Notes, 0.149% - 3.625%, 9/30/15 - 2/15/24 (valued at $2,811,608) 2,756,478 2,756,478 Total Repurchase Agreements (Cost $7,430,635) 7,430,635 Total Investments from Cash Collateral Received for Loaned Securities (Cost $19,680,635) 19,680,635 Total Investments (Cost $1,874,163,616) 100.2% 2,410,119,107 Other Assets, less Liabilities ( ) % (5,978,539 ) Net Assets 100.0% $ 2,404,140,568 a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c A portion or all of the security is on loan at July 31, 2015. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. e Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At July 31, 2015, all repurchase agreements had been entered into on that date. Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’ administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At July 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin All Cap Balance Sheet Franklin Large Value Fund Investment Fund Cap Value Fund Cost of investments $ 47,715,276 $ 928,255,492 $ 160,869,173 Unrealized appreciation $ 7,817,702 $ 361,879,382 $ 66,112,712 Unrealized depreciation (1,708,235 ) (118,515,969 ) (9,842,594 ) Net unrealized appreciation (depreciation) $ 6,109,467 $ 243,363,413 $ 56,270,118 Franklin MicroCap Value Franklin MidCap Franklin Small Fund Value Fund Cap Value Fund Cost of investments $ 255,193,785 $ 144,633,310 $ 1,875,977,378 Unrealized appreciation $ 147,692,497 $ 27,202,567 $ 639,600,539 Unrealized depreciation (31,656,602 ) (8,703,452 ) (105,458,810 ) Net unrealized appreciation (depreciation) $ 116,035,895 $ 18,499,115 $ 534,141,729 4. RESTRICTED SECURITIES At July 31, 2015, Franklin MicroCap Value Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value Franklin MicroCap Value Fund 94,800 Allen Organ Co. (LandCo. Holdings) 9/07/06 $ 181,146 $ 444,612 44,600 Smith Investment Co. LLC 1/20/09 - 29,284 Total Restricted Securities (Value is 0.13% of Net Assets) $ 181,146 $ 473,896 5. HOLDINGS O
